                                                            AFFIDAVIT OF SERVICE

                                                   UNITED STATES DISTRICT COURT
                                                       MIDDLE District of Florida
Case Number: 8:20-CV-01653-T-60TGW

Plaintiff:
ELAINE IDZINSKI, individually and on behalf of others similarly situated
vs.
Defendant:
STEVEN C. ROBERTS

For:
WOLFGANG FLORIN
FLORIN GRAY BOUZAS OWENS, LLC
16524 POINTE VILLAGE DRIVE
SUITE 100
LUTZ, FL 33558

Received by Professional Investigative Group on the 21st day of July, 2020 at 10:57 am to be served on STEVEN C. ROBERTS, 13508 INDIAN
OAKS TRAIL, LARGO, FL 33774.

I, Crystal Weedon, being duly sworn, depose and say that on the 22nd day of July, 2020 at 10:00 am, I:

AUTHORIZED: served by delivering a true copy of the SUMMONS AND COMPLAINT with the date and hour of service endorsed thereon by
me, to: CARYN BUINER as Care Giver Co-resident, who stated they are authorized to accept service for: STEVEN C. ROBERTS at the
address of: 13508 INDIAN OAKS TRAIL, LARGO, FL 33774, and informed said person of the contents therein, in compliance with state
statutes.

Military Status: Based upon inquiry of party served, recipient is not in the military service of the United States of America.

Marital Status: Based upon inquiry of party served, Defendant is not married.


I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing, in the judicial
circuit in which the process was served.




                                                                                             Crystal Weedon
                                                                                             22837
F.S. 92.525: Under penalties of perjury, I declare that I have read
the foregoing and that facts stated in it are true, followed by the                          Professional Investigative Group
signature of the person making the declaration, except when a                                6151 Lake Osprey Drive
verification on information or belief is permitted by law, in which                          3rd Floor
case the words: "to the best of my knowledge and belief" may be                              Sarasota, FL 34240
added.
                                                                                             (877) 733-2296

                                                                                             Our Job Serial Number: PIC-2020003194


                                          Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c
